                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF MICHIGAN

                                                                COVER SHEET FOR AMENDMENTS

                           Charles W. Carpenter
 Case Name:                Pamela J. Carpenter                                                     Case No.:     16-42665

DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELOW:

      Amendment to Petition:
             Name       Debtor(s) Mailing Address     Alias
             Signature     Complying with Order Directing the Filing of Official Form(s)
      Summary of Your Assets and Liabilities and Certain Statistical Information
      Statement of Financial Affairs
      Schedules and List of Creditors:
          Schedule A/B
          Schedule C          Debtor 2 Schedule C
          List of Creditors Schedule D        Schedule E/F and
               Add creditor(s), provide address of creditor already on the List of Creditors, change amount or classification of
          debt - $31 Fee Required, or
               Change address of a creditor already on the List of Creditors - No Fee Required
          Schedule G
          Schedule H
          Schedule I
          Schedule J
          Schedule J-2
      NOTE: Use Page 2 for any corrections or additions to the List of Creditors.
 Additional Details of Amendment(s):




             DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may
             be relied upon by the Clerk of the Court as a complete and accurate summary of the information
             contained in the documents attached.
 Date                               Signature
 April 11, 2019                                   /s/ William C. Babut
         AFFIRMATION OF DEBTOR(S): I declare under penalty of perjury that I have read this cover sheet and
         the attached schedules, lists, statements, etc., and that they are true and correct to the best of my
         knowledge, information and belief.
 Date                          Signature
 April 11, 2019                /s/ Charles W. Carpenter
 Date                          Signature
 April 11, 2019                /s/ Pamela J. Carpenter




                                                                                 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
             16-42665-pjs                 Doc 82-1              Filed 04/12/19       Entered 04/12/19 14:30:59     Page 1 of 3
                                                       CORRECTIONS TO THE LIST OF CREDITORS
Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.
 PREVIOUS NAME/ADDRESS OF CREDITOR:                                             PLEASE CHANGE TO:
                                                                                -NONE-




                                                          ADDITIONS TO THE LIST OF CREDITORS
Use this section to identify creditors added to the schedules and List of Creditors.
 NAME OF CREDITOR:

 ADDRESS:



 NAME OF CREDITOR:

 ADDRESS:



 NAME OF CREDITOR:

 ADDRESS:


                        FOR ADDITIONAL CORRECTIONS/ADDITIONS, COPY THIS SHEET AND CONTINUE.




                                                                                2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             16-42665-pjs                 Doc 82-1             Filed 04/12/19       Entered 04/12/19 14:30:59   Page 2 of 3
                                                              United States Bankruptcy Court
                                                                     Eastern District of Michigan
            Charles W. Carpenter
 In re      Pamela J. Carpenter                                                                           Case No.   16-42665
                                                                                 Debtor(s)                Chapter    13



                                                                 CERTIFICATE OF SERVICE

I hereby certify that on April 12, 2019, a copy of the Cover Sheet for Amendments, Statement of Affirmations and
Amended Schedule J was served electronically or by regular United States mail to all interested parties.




                                                                               /s/ Kim Justice
                                                                               Legal Secretary
                                                                               BABUT LAW OFFICES, P.L.L.C.
                                                                               700 Towner Street
                                                                               Ypsilanti, MI 48198
                                                                               (734) 485-7000 Fax:(734) 485-6251
                                                                               kim@babutlaw.com




                                                                                 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             16-42665-pjs                 Doc 82-1             Filed 04/12/19        Entered 04/12/19 14:30:59        Page 3 of 3
